Citation Nr: 1743049	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Air Force from December 1950 to December 1954.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2011 rating decision in which the Department of Veteran Affairs (VA) Portland, Oregon, Regional Office (RO) denied entitlement to service connection for multiple sclerosis.  

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's multiple sclerosis.

The Veteran asserts that he had symptoms of multiple sclerosis prior to his entry into service; however, he maintains that his symptoms were aggravated by service.  Specifically, the Veteran claims that, due to his military occupation and location of service, his multiple sclerosis, which increases in symptomatology in warmer conditions, was aggravated beyond normal progression. 

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The initial determination is whether multiple sclerosis was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  In this case, the Board notes that VA has determined that the Veteran's service treatment records for his period of active service from December 1950 to December 1954 are unavailable, and were likely destroyed in an accidental fire at the National Personnel Records Center.  Since the Veteran's service treatment records are missing, and it is consistent with his active duty service that he would have undergone an entrance examination, the Board concludes that the entrance examination is missing from the record.  Where an entrance examination is lost or missing, the presumption of soundness attaches.  Doran v. Brown, 6 Vet. App. 283 (1994).    

In an August 2017 Board hearing, the Veteran has stated that, prior to service, he experienced numbness in his arm that lasted for approximately three days.  The Veteran also stated that while in service in Texas, while working during the day, he would be tired all the time.  The Veteran stated that he requested to be moved to night shift, and the new hours helped with his symptoms. 

In an April 1997 private medical record submitted in August 2017, a physician stated that the Veteran was a patient followed in his neurology practice for multiple sclerosis.  The examiner also stated that, as with most people afflicted by the disease, the Veteran found that his symptoms of multiple sclerosis became much worse when he was exposed to heat.

As noted above, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the Veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  In light of the foregoing, the Board finds that a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran's file to an appropriate VA examiner.  The examiner should receive a copy of this remand and review the Veteran's file.  The examiner should consider all medical records associated with the file.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Based on review of the record, the examiner should determine:

(a)  Is it clear and unmistakable that the Veteran entered active military service with pre-existing multiple sclerosis?  

(b)  If YES, is it clear and unmistakable that the Veteran's pre-existing multiple sclerosis WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner is advised that the Veteran served on active duty from December 1950 to December 1954.

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing multiple sclerosis, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current multiple sclerosis is etiologically related to any symptomatology noted during such service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'" 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of multiple sclerosis symptoms.  The examiner should explain the medical basis for the conclusions reached.

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  Readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




